DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on September 30, 2022.  Claim(s) 21-30 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1 and 11 in the response on 12/17/2021.  No claims have been canceled at this time. 

Claim Objections
Claims 27 and 29 are objected to because of the following informalities: Claim 27 depends upon itself which is improper.  For the purpose of examination and based on the current claims the Examiner believes claim 27 should be dependent on claim 26.  Claim 29 is objected to as depending on claim 27.   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 21-30 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is method for performing a sales facilitating operation which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 21 as the claim that represents the claimed invention for analysis.  Claim 21 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold),
a repository of partner data; 
a repository of customer relationship data; 
a repository of asset data; 
a repository of sales order data; 
an access module that obtains from the repositories information regarding a plurality of assets within the complex asset environment, the access module comprising: 
an authentication component that performs an authentication operation to authenticate a user of the system; 
a session authorization component that performs a session authorization operation to authorize a session from another system interacting with the system; 
an identity access management component that provides a framework for ensuring access to resources of the system; and 
a localization component, that adapts operation of the system to a particular location; and 
a facilitation engine that generates a workload-based asset recommendation, generating the workload-based asset recommendation analyzing information regarding each of the plurality of assets and taking into account the attributes associated with the workload each asset is tasked with performing, the facilitation engine comprising:
a cost module that performs financial calculations associated with a proposed sale of assets used in the complex asset environment; and 
a recommendation module that analyzes results of the financial calculations and makes sales facilitation recommendations, analyzes the output of the cost module and provides the additional configuration by comparing the existing configuration with the additional configurations and selecting an optimum one of the additional configurations; and, 
a sales facilitation system that identifies a plurality of assets within a complex asset environment, obtains information regarding each of the plurality of assets and performs a sales facilitation operation using the information regarding each of the plurality of assets, the sales facilitation operation being performed via a sales facilitation process flow, the sales facilitation process flow comprising a plurality of sales facilitation phases.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Gathering data, generating recommendations for sales activity, cost analysis, optimizing configurations, and performing sales based operations using asset information recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The system of claim 21 does not apply a computer or any additional hardware elements to the abstract limitations.  The claims as presented doe not pass Bilski since no computer hardware is listed as part of the claim. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Collecting data, generating a recommendation for a proposed sale, analyzing cost, selecting optimal configuration, and performing a sales operation using the information of the asset recites concepts performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the mind, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The system of Claim 21 does not apply a computer or any hardware components to the recited abstract limitations. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims fails to recite a computer (Claim 21). The claim recites no computer hardware elements.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 21, is/are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0031] about implantation using general purpose or special purpose computing devices (Examples of computing devices may include personal computers (PCs), laptop PCs, tablet computers, servers, mainframe computers) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, claim 12 is/are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 22-30 further define the abstract idea that is present in their respective independent claim 21 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 22-30 are directed to an abstract idea.  Thus, the claims 21-30 are not patent-eligible.

Response to Arguments
The Applicants arguments, see remarks field 9/30/2022, include that claims 1-20 have been canceled and new claims 21-30 are added. The Applicant believes the rejection under 35 U.S.C. § 101 is overcome with the new claims.

The Examiner does not agree. The new claims fail to disclose any computer hardware and are not more than collecting information from a source, generating an asset recommendation and a financial calculation for a proposed sale, where the recommendation includes an optimal configuration, for a sales operation regarding the assets. The Examiner contends that all of the steps represent a commercial interaction and are not more than mental processes. The lack of computer hardware in the claim does not integrate the abstract into a practical application.

In summer, the arguments and amendments to the claim regarding the rejection under 35 U.S.C. § 101 are not persuasive. The application is not in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           November 17, 2022